19-14006-smb         Doc 49       Filed 01/08/20        Entered 01/08/20 17:58:27                Main Document
                                                       Pg 1 of 3


BRACEWELL LLP
Robert G. Burns
Mark E. Dendinger
Joshua D. Neifeld (admitted pro hac vice)
1251 Avenue of the Americas
New York, New York 10020
Telephone: (212) 508-6100
Facsimile: (212) 508-6101

Proposed Counsel for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re                                                               Chapter 11

    Seabras 1 USA, LLC et al.,                                          Case No. 19-14006 (SMB)

                    Debtors.1                                           (Jointly Administered)


                  NOTICE OF AGENDA FOR MATTER SCHEDULED
                 FOR HEARING ON JANUARY 10, 2020 AT 11:00 A.M.

        PLEASE TAKE NOTICE that on December 22, 2019, Seabras 1 USA, LLC and Seabras
1 Bermuda Ltd., as debtors and debtors in possession (collectively, the “Debtors”), each filed a
voluntary petition for relief under chapter 11 of title 11 of the United States Code with the United
States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that a hearing has been scheduled for January 10,
2020 for 11:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein, United
States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York, New
York 10004 (the “Hearing”).

       PLEASE TAKE FURTHER NOTICE that an agenda with respect to the Hearing is set
forth below. Copies of each pleading identified below can be viewed and/or obtained by: (i)
accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov, (ii) contacting the
Office of the Clerk of the Court at United States Bankruptcy Court, Southern District of New York,
One Bowling Green, New York, NY 10004, or (iii) from the Debtors’ proposed notice and claims
agent, Stretto or by calling (855) 236-0103 (toll-free) or (949) 317-1699 (international) or by e-

1
 The Debtors in these chapter 11 cases, along with the last four digits of their respective tax identification numbers,
are Seabras 1 USA, LLC (0027) and Seabras 1 Bermuda Ltd. (7149). The Debtors’ principal offices are located at
600 Cummings Center, Suite 268-Z, Beverly, MA 01915.
19-14006-smb         Doc 49    Filed 01/08/20    Entered 01/08/20 17:58:27        Main Document
                                                Pg 2 of 3


     mail at TeamSeabras@stretto.com. Note that a PACER password is needed to access documents
     on the Court’s website.

I.         UNCONTESTED MATTERS

           1. Debtors’ Motion for Entry of Interim and Final Orders Under Bankruptcy Code
              Sections 105(a), 361, 362, 363, and 507 and Bankruptcy Rules 4001 and 9014 (I)
              Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate Protection to
              Prepetition Secured Parties, (III) Scheduling a Final Hearing, and (IV) Granting
              Related Relief [D.I. 41]

                      i. Objection Deadline: January 9, 2020 at 4:00 p.m. (Eastern Time)

                     ii. Objections Filed: None.

                     iii. Related Documents
                             1. Declaration of Mark E. Dendinger in Support of an Order to Show
                                Cause Scheduling Hearing on Shortened Notice with Respect to
                                Debtors’ Motion for Entry of Interim and Final Orders Under
                                Bankruptcy Code Sections 105(a), 361, 362, 363, and 507 and
                                Bankruptcy Rules 4001 and 9014 (I) Authorizing Debtors to Use
                                Cash Collateral, (II) Granting Adequate Protection to Prepetition
                                Secured Parties, (III) Scheduling a Final Hearing, and (IV) Granting
                                Related Relief [D.I. 42]

                              2. Order to Show Cause Signed on 1/7/2020. Re: Scheduling Hearing
                                 on Shortened Notice Pursuant to Bankruptcy Rule 4001(B)(2) and
                                 Local Rule 9077-1(A) With Respect to Debtors Motion for Entry of
                                 Interim and Final Orders Under Bankruptcy Code Sections 105(a),
                                 361, 362, 363, and 507 and Bankruptcy Rules 4001 and 9014 (I)
                                 Authorizing Debtors to Use Cash Collateral, (II) Granting Adequate
                                 Protection to Prepetition Secured Parties, (III) Scheduling a Final
                                 Hearing, and (IV) Granting Related Relief [D.I. 43]

                     iv. Status: The Debtors have received no formal objections to this matter.
                         Counsel to Seabras Group, LLC has indicated that Seabras Group, LLC
                         does not intend to object to entry of the proposed interim cash collateral
                         order, but it does have some questions regarding the proposed budget. The
                         Debtors are working in good faith to address such questions.


                                                   2
19-14006-smb   Doc 49   Filed 01/08/20    Entered 01/08/20 17:58:27     Main Document
                                         Pg 3 of 3


Dated: January 8, 2020
       New York, New York



                                                 BRACEWELL LLP

                                                 /s/ Robert G. Burns
                                                 Robert G. Burns
                                                 Mark E. Dendinger
                                                 Joshua D. Neifeld (admitted pro hac vice)
                                                 1251 Avenue of the Americas
                                                 New York, New York 10020
                                                 Telephone: (212) 508-6100
                                                 Facsimile: (212) 508-6101

                                                 Proposed Counsel for Debtors
                                                 and Debtors in Possession




                                           3
